DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
An information disclosure statement has not been received.  If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. 
Response to Amendment
The amendments to the claims filed 06/11/2021 have been considered and entered.
Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered.
Regarding the restriction requirement, Applicant argued that in the telephonic interview dated 18DEC2021 further reasons for traversing the restriction requirement were pointed out. However, while Attorney of Record Vinay Joshi appears to have authorized his assistant Mr. (unknown if attorney/agent) Jeff Nesiva to speak on the attorney’s behalf, the Office does not (yet) recognize Mr. Jeff Nesiva as Applicant’s representative. See MPEP 408. As the Attorney of Record Vinay Joshi did not put forth any further arguments further traversing the restriction requirement and only voiced the election in the interview dated 18DEC2021, the Examiner’s record of not including arguments made only by an assistant—and not verified by an attorney/agent of record—as part of the record representing the Applicant’s position is unmistakably proper. With regards to Mr. Jeff Nesiva, the Examiner suggests that Applicant may wish to consider as to whether or not it would be proper to add him as an attorney/agent of record; however, until formally of record, the Examiner suggests to avoid confusion by only having attorney/agents of record directly speak to the Examiner on behalf of the Applicant.

Regarding the drawing objection of claimed subject matter not shown, Applicant argued that the amendment to claim 18 to reflect the property that the frequency to digital converter comprises the NCO overcame said objection; the Examiner, however, notes that Applicant did not amend independent claim 18 to clarify that the NCO was part of the frequency to digital converter, and instead, the frequency to digital converter is still listed as a separate element from the NCO in independent claim 18 (which further contradicts dependent claim 19). Therefore, said drawing objection is retained.
Regarding the claim objections of claims 6 and 18-19, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn. Further, the claim objections for all of 6-7, 18-22, and 28-29 are withdrawn.

    PNG
    media_image1.png
    161
    149
    media_image1.png
    Greyscale

not been withdrawn, whereas the claim objections to dependent claims 28-29 have been withdrawn as put forth above. The Examiner further clarifies for Applicant that on page 5, line ~5 of the Non-Final Rejection dated 02/11/2021 the Examiner stated the reason as “Dependent claim(s) of objected to claim(s) is/are likewise objected to” (Office’s mapped pertinent claim tree provided above for convenience; see also independent claim 18 claim objection on page 5, line ~4, from which claims 28-29 depend).
Regarding the 112b/2nd indefinite rejections of claims 18-19, Applicant argued that the amendment overcame said rejections; the Examiner is in partial agreement. In particular, regarding the lack of antecedence rejection of dependent claim 19, the Examiner is in agreement and therefore said portion of the rejections is/are withdrawn. However, dependent claim 19 is still confusing and contradictory with independent claim 18, since  “a numerical controlled oscillator (NCO)” of independent claim 18 appears to be claimed as a different element from the frequency to digital converter, whereas NCO is claimed as part of the frequency to digital converter in dependent claim 19. For substantially similar analysis, independent claim 18 is likewise rejected. The Examiner suggests clarifying in the independent claim that the frequency to digital converter comprises the NCO. For the above reasons, the remaining indefinite rejections of claims 18-19 and dependents are retained. See present rejections for further details.
Similar to the claim objection arguments, Applicant argued that the Examiner put forth no reasons for rejections of claims 28-29; however, and similarly, the Examiner further clarifies for Applicant that on page 6, line ~4 of the Non-Final Rejection dated 02/11/2021 the Examiner stated the reason as “Dependent claim(s) of rejected claim(s) is/are likewise rejected”.
Regarding the 103 prior art rejections, Applicant argued that primary reference White is cited to teach the method in a non-MEMS gyroscope, however this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In the present case, primary reference White teaches a gyroscope and related sensing, but is silent as to whether the gyroscope comprises a MEMS type gyroscope. The Examiner therefore is unpersuaded that White teaches a method for only non-MEMS type gyroscopes, when White is silent as to the type of gyroscope. See also In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (“Attorney’s argument in a brief cannot take the place of evidence"). Furthermore, White does not criticize, discredit, or otherwise discourage applying the method to a MEMS type gyroscope. Therefore, the Examiner further concludes that White’s silence as to whether the gyroscope is a MEMS type gyroscope does not rise to level of teaching away from use of MEMS type gyroscopes.
Further regarding the 103 prior art rejections, Applicant provided context to the claim interpretation of the gyroscope sense feedback loop including in view of fig. 4. However, while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims,  see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Likewise, MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. More particularly, Applicant argued that primary reference White does not teach (language utilized similar to independent claim 1; similar thrust for other independent claim) receiving a sense signal at an output of a MEMS gyroscope at a sense feedback loop comprising the MEMS gyroscope sense signal path. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, primary reference White teaches receiving a sense signal (see sensing at fig. 1, output signal 14) at an output of a gyroscope (fig. 1, gyro 10) at a sense feedback loop (see drive 36 and 18 drive feedback; the Examiner notes this as a reasonable interpretation) comprising the gyroscope sense signal path, and secondary references are relied upon for teaching a MEMS type gyroscope (see present rejection for details) for the conventional advantages of MEMS devices including size and cost.
However, in an effort to promote compact prosecution, the Examiner has endeavored to provide analysis of a narrower interpretation in view of Applicant’s arguments. In particular, regarding a narrower interpretation, previously of record & now secondary reference Hayner teaches a method comprising receiving a sense signal at an output (see signal output from Sense Measuring Unit SMU) of a MEMS gyroscope (fig. 1, 110) ([0008] “FIG. 1 is a block diagram view of a MEMS inertial sensor system with 
pilot tone generation, insertion, and recovery for characterizing predetermined 
gyroscope system”) sense signal path (see sense signal path through MEMS inertial sensor system 100; denoting in particular the path from SMU back through the force feedback unit FFU to the sense resonator) ([0013] “using feedback control techniques to correct for quadrature errors”; [0018] “quadrature feedback signal 146 
is used to correct for various systematic errors present in the gyro system”) in addition to a sense(-to-drive-sub-system) feedback loop (see signal line 176 which is used for quadrature nulling for the drive system dynamics; [0020]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayner’s sense feedback loop that includes feeding back to the sense subsystem with White’s generic sense feedback loop thereby "closing the loop" on the sense signal output of the MEMS gyroscope and providing a feedback control techniques to suppress various errors, filter noise or corrupting signals, including of quadrature errors introduced to the sensor subsystem from the drive subsystem. See present rejections for further details.
Drawings
The drawing(s) is/are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of limitations “frequency to digital converter configured to determine a sense resonant frequency of the sense signal at the sense peak” and “a numerical controlled oscillator (NCO) configured to generate an output sine wave with a frequency of the sense resonant frequency of the sense signal” (at least claim 18) must be shown or the feature(s) canceled from the claim(s) (the Examiner notes that shown in the drawings is wherein the frequency to digital converter comprises the NCO (i.e., not a separate and distinct element), and amending the claim language in independent claim 18 to reflect this property would overcome this drawing objection).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim(s) 18-22 and 28-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19,
 
 
 in independent claim 18—from which claim 19 depends—the claim structuring appears to be indicative of the NCO being a separate component from the frequency to digital converter, whereas dependent claim 19 appears indicative of the NCO being a component of the frequency to digital converter; it is therefore unclear if “a numerical controlled oscillator (NCO)” of independent claim 18—which is claimed as a different element from the frequency to digital converter—is the same element as the NCO which is part of the frequency to digital converter in dependent claim 19. The Examiner has looked to the disclosure for guidance and found that the disclosure—inclusive of the figures—supports the interpretation that the NCO is a component of the frequency to digital converter. Therefore, for the purpose of examination the Examiner interprets the NCO of claim 19 as the same NCO as claim 18, and further that said same NCO is a component of the frequency to digital converter. 
Regarding independent claim 18,
 
 the claim is rejected upon the same grounds and analysis as put forth for claim 19 above, namely that the claim is unclear as to the proper interpretation for how the NCO is or is not a separate component from the frequency to digital converter. Applicant’s clarification to the limitation of dependent claim 19 for “the NCO” appears to bolster the interpretation that the NCO was intended to be part of the frequency to digital converter  The Examiner therefore likewise interprets the claim in view of the disclosure and dependent claims that the NCO is part of the frequency to digital converter. 
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White (US 20030041667 A1; hereafter “White”) in view of previously of record Hayner (US 20110192226 A1; hereafter “Hayner”).

    PNG
    media_image2.png
    641
    442
    media_image2.png
    Greyscale

Regarding independent claim 1,
 
 White teaches a method, comprising: 

receiving a sense signal (fig. 1, output signal 14) at an output of a gyroscope (fig. 1, gyro 10) at a sense(-to-drive) feedback loop (not necessarily a sense only feedback loop; see drive 36 and 18 drive feedback; the Examiner asserts however that this still generically meets a broad and reasonable interpretation; additional obviousness analysis for a narrower interpretation follows) comprising the gyroscope sense signal path (Examiner further notes that the feedback loop is for controlling for quadrature, see [0013]); and
 
determining (via fig. 1, PLL 24) a sense resonant frequency of the sense signal  ([0014], [0019]-[0020], [0061]; see fig. 1; Abstract “digital dual frequency oscillator generates the sinusoidal”; [0012] “digital phase locked loop comprises an automatic gain control, a 90.degree. phase shifter, a phase detector, a loop filter, and a digital dual frequency oscillator”; [0046] “numerically controlled digital dual frequency oscillator”).
White is silent to item 1): as to the gyroscope being a MEMS gyroscope. 
Regarding item 1):
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, only ordinary skill in the art is required to make a gyroscope a MEMS. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a gyroscope a micro-electro-mechanical systems gyroscope  is a common sense enhancement that is desirable for making the gyroscope smaller and cheaper. See MPEP 2144(II).
As factual evidence, Hayner teaches that (bold for emphasis) “Micro-Electro-Mechanical Systems (MEMS) technology is increasingly used to integrate mechanical elements, sensors, actuators, and electronics onto very small mechanical structures using conventional batch semiconductor processing techniques.  For example, inertial sensors may be formed with MEMS devices on an integrated circuit wafer substrate to form various applications, such as a MEMS gyroscope that is used to detect the angular velocity” ([0004]).
	In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design White’s gyroscope as a MEMS gyroscope—as further supported by Hayner—for the known advantages of decreasing size and costs.
While White teaches a sense feedback loop, the Examiner notes said feedback loop as being a broad—yet examiner asserted reasonable—interpretation (the Examiner further emphasizes that the disclosure does not provide a definition for “sense feedback loop”). However, for compact prosecution the Examiner further addresses a narrower interpretation wherein White is silent to item 2) a sense feedback loop that feeds back to the sense subsystem (see instant fig. 4 402 for injecting a force signal and Sense sub-System Dynamics).

    PNG
    media_image3.png
    339
    491
    media_image3.png
    Greyscale

Regarding narrower interpretation item 2), Hayner teaches a method comprising receiving a sense signal at an output (see signal output from Sense Measuring Unit SMU) of a MEMS gyroscope (fig. 1, 110) ([0008] “FIG. 1 is a block diagram view of a MEMS inertial sensor system with 
pilot tone generation, insertion, and recovery for characterizing predetermined 
gyroscope system”) sense signal path (see sense signal path through MEMS inertial sensor system 100; denoting in particular the path from SMU back through the force feedback unit FFU to the sense resonator) ([0013] “using feedback control techniques to correct for quadrature errors”; [0018] “quadrature feedback signal 146 
is used to correct for various systematic errors present in the gyro system”) in addition to a sense(-to-drive-sub-system) feedback loop (see signal line 176 which is used for quadrature nulling for the drive system dynamics; [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayner’s sense feedback loop that includes feeding back to the sense subsystem with White’s generic sense feedback loop thereby closing the loop on the sense signal output of the MEMS gyroscope and providing a feedback control techniques to suppress various errors, filter noise or corrupting signals, including of quadrature errors introduced to the sensor subsystem from the drive subsystem.
	
Regarding claim 2, which depends on claim 1,
 
 White teaches wherein the using the frequency to digital converter comprises using a digital phase locked loop (fig. 1, PLL 24) (Abstract “digital phase locked loop”).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White in view of previously of record Hayner (US 20110192226 A1; hereafter “Hayner”) and in further view of factual evidence previously cited Rober (US 20050091006 A1; hereafter “Rober”)

Regarding independent claim 18, as best understood, 
 
 White teaches an apparatus (fig. 1), comprising: 
a gyroscope (fig. 1, gyro 10) having an signal connection (see signal connection for drive signal 18 at gyro 10) that can inject a force signal into the MEMS gyroscope (fig. 1, gyro 10); 
a frequency to digital converter (fig. 1, PLL 24) configured to determine a sense resonant frequency of the sense signal at a sense(-to-drive) feedback loop (not necessarily a sense only feedback loop; see drive 36 and 18 drive feedback; the Examiner asserts however that this still generically meets a broad and reasonable interpretation; additional obviousness analysis for a narrower interpretation follows) comprising the gyroscope sense signal path (Examiner further notes that the feedback loop is for controlling for quadrature, see [0013]) at the sense peak ([0014], [0019]-[0020], [0061]; see fig. 1; Abstract “digital dual frequency oscillator generates the sinusoidal”; [0012] “digital phase locked loop comprises an automatic gain control, a 90.degree. phase shifter, a phase detector, a loop filter, and a digital dual frequency oscillator”); 
a numerically controlled oscillator (fig. 1, NCDFO 28) configured to generate an output sine wave with a frequency of the sense resonant frequency of the sense signal ([0046] “numerically controlled digital dual frequency oscillator”; further details shown in fig. 2); and 
a digital to analog converter (fig. 1, motor control signal conditioner 36) configured to inject the output sine wave into the MEMS gyroscope (fig. 1, gyro 10) at the signal connection (see signal connection for drive signal 18 at gyro 10) ([0020] “motor control signal conditioner 36 which, in turn, provides the analog motor drive signal 18 to the gyro 10”).  
White is silent to items: 1) wherein the gyroscope is a MEMS gyroscope; and 2) wherein the gyroscope force signal connection is an electrode.
Regarding item 1):
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, only ordinary skill in the art is required to make a gyroscope a MEMS.
As factual evidence, Hayner teaches that (bold for emphasis) “Micro-Electro-Mechanical Systems (MEMS) technology is increasingly used to integrate mechanical elements, sensors, actuators, and electronics onto very small mechanical structures using conventional batch semiconductor processing techniques.  For example, inertial sensors may be formed with MEMS devices on an integrated circuit wafer substrate to form various applications, such as a MEMS gyroscope that is used to detect the angular velocity” ([0004]).
As further factual evidence, Rober teaches (bold for emphasis) signal conditioning for MEMS gyroscopes (Title “Electronic sensor with signal conditioning”. Background: [0002] “Electronic sensors manufactured by microelectromechanical systems (MEMS) technology are playing key roles in many areas. For instance, microelectro-mechanical gyroscopes have enabled several important control systems in transportation and commercial applications. Other microdevices such as pressure sensors, accelerometers, actuators, and resonators fabricated by MEMS technology are also used in many areas”; [0003] “micro gyroscopes”. Embodiments: [0032] “the system includes a gyroscope where the sensor 
 element has at least a pair of movable proof masses”; [0036] “sensor element 52 is preferably 
manufactured out of silicon using known MEMS techniques”; [0041] “as mentioned above” and “Referring to fig. 5”; claim 9 “gyroscope having a sensing element with a pair of proof masses”. MEMS gyroscope is shown in figs. 3-4, and embodiments of signal conditioning circuits are shown in fig. 2 and fig. 5).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design White’s gyroscope as a MEMS gyroscope—as further factually supported by both Hayner & Rober—for the known advantages of decreasing size and costs.
Regarding item 2):
While White is silent to the electrode for the injection of the sine wave, the Examiner notes that a specification need not teach what is well known in the art (see MPEP § 2161.01(III)), and the Examiner took Official Notice that electrodes are a conventional well known connection for signals in the art of gyros, and therefore either one of ordinary skill in the art would at once envisage an electrode connection, or nevertheless, or in the alternative it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a conventional electrode as the connection for the signal to White’s gyro for the expected benefit of providing a cheap, easy to manufacture, and easily utilizable and dependable connection. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
Furthermore, Rober teaches wherein a gyroscope signal connection is an electrode ([0003] “The motor may include electrodes that drive the proof masses in the same plane in an oscillatory manner”; [0004] “In addition to a set of proof masses and drive electrodes, the gyroscope also contains sensing electrodes around the proof masses that report signals indicative of the movement of each proof mass. In particular, certain electrodes sense the in-plane movement of the proof masses. Other electrodes sense the out-of-plane movement of the proof masses. With appropriate signal processing and extraction circuitry, an angular rate component can be recovered from the reported signal of the electrodes sensing the out-of-plane movement of the proof masses”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rober’s conventional electrode as the connection for the signal to White’s gyro for same motivations as provided above. 
The Examiner respectfully notes with regards to the NCO and the frequency to digital converter that the claim structure is in contradiction to both the disclosure and dependent claim 19, as best understood, namely wherein the NCO is claimed as a separate element from the frequency to digital converter in claim 18. The Examiner’s above analysis and claim mapping for primary reference White is consistent with the disclosure and dependent claim 19, as best understood, for where the frequency to digital converter comprises the NCO.
Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to separate an electronic into separate components and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so separate the NCO from the frequency to digital converter with the expected advantages of increasing modularity including for easier maintenance, replacement, and/or updating. 
While White teaches a sense feedback loop, the Examiner notes said feedback loop as being a broad—yet examiner asserted reasonable—interpretation (the Examiner further emphasizes that the disclosure does not provide a definition for “sense feedback loop”). However, for compact prosecution the Examiner further addresses a narrower interpretation wherein White is silent to item 3) a sense feedback loop that feeds back to the sense subsystem (see instant fig. 4 402 for injecting a force signal and Sense sub-System Dynamics).
Regarding narrower interpretation item 3), Hayner teaches a method comprising receiving a sense signal at an output (see signal output from Sense Measuring Unit SMU) of a MEMS gyroscope (fig. 1, 110) ([0008] “FIG. 1 is a block diagram view of a MEMS inertial sensor system with 
pilot tone generation, insertion, and recovery for characterizing predetermined 
gyroscope system”) sense signal path (see sense signal path through MEMS inertial sensor system 100; denoting in particular the path from SMU back through the force feedback unit FFU to the sense resonator) ([0013] “using feedback control techniques to correct for quadrature errors”; [0018] “quadrature feedback signal 146 
is used to correct for various systematic errors present in the gyro system”) in addition to a sense(-to-drive-sub-system) feedback loop (see signal line 176 which is used for quadrature nulling for the drive system dynamics; [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hayner’s sense feedback loop that includes feeding back to the sense subsystem with White’s generic sense feedback loop and associated method thereby closing the loop on the sense signal output of the MEMS gyroscope and providing a feedback control techniques to suppress various errors, filter noise or corrupting signals, including of quadrature errors introduced to the sensor subsystem from the drive subsystem.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White in view of previously of record Hayner and in further view of previously cited Buhmann et al (US 20120200326 A1; hereafter “Buhmann”).

Regarding claim 3, which depends on claim 2,
 
 White teaches wherein the using the frequency to digital converter comprises using a digital phase locked loop (fig. 1, PLL 24) comprising a phase detector (phase detector a part of stage of driver 26 of PLL), a loop filter (loop filter as part of stage of driver 26 of PLL), and a numerically controlled oscillator (fig. 1, NCDFO 28) configured to estimate the sense resonant frequency of the sense signal ([0012] “digital phase locked loop comprises an automatic gain control, a 90.degree. phase shifter, a phase detector, a loop filter, and a digital dual frequency oscillator”; [0046] “numerically controlled digital dual frequency oscillator”).
White is silent as to the loop filter of the digital phase locked loop being a digital loop filter.
However, the Examiner takes Official Notice that digital loop filters are conventional circuitry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a conventional digital loop filter for White’s generic loop filter for the expected benefits of decrease in size, reducing supply voltage limitations, and being more customizable.

    PNG
    media_image4.png
    521
    480
    media_image4.png
    Greyscale

Furthermore, Buhmann teaches wherein a digital phase locked loop (fig. 3) comprises a phase detector (phase detector 302), a digital loop filter (fig. 3, loop filter 304), and a numerically controlled oscillator (fig. 3, NCO 200) ([0005] “used in the field of sensor systems, for example in micromechanical oscillators or rate-of-rotation sensors”; [0022] “gyroscopic”; [0005] “purely digital PLLs allow particularly space-efficient implementations. The phase detector, loop filter and numerically controlled oscillator (NCO) are constructed from digital logic blocks”; Title “Method and Apparatus for Reducing Signal Edge Jitter in an Output Signal from a Numerically Controlled Oscillator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Buhmann’s digital loop filter for White’s generic loop filter for the motivations as specified above, and/or in addition, or in the alternative thereof, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Buhmann’s specified all digital PLL for Whites digital  PLL for the advantages of being space-efficient and/or for having a digital logic block construction design for ease of construction and interconnections and/or for reducing jitter and/or for further reducing voltage limitations and/or for being fully synthesizable & customizable.


Regarding claim 4, which depends on claim 3,
 
 White as modified (particularly by Hayner) suggests further comprising generating an input sine wave with a frequency of the sense resonant frequency of the sense signal (Abstract “digital dual frequency oscillator generates the sinusoidal”); and 
injecting (see motor drive signal 18) the input sine wave into the MEMS (as previously modified by Hayner for claim 1) gyroscope (fig. 1, gyro 10) ([0019], [0061]).

Regarding claim 5, which depends on claim 4,
 
 White as modified (particularly by Hayner) suggests wherein the generating the input sine wave comprises modulating (via digital wave form shaping 36) (also called as [0020] “motor control signal conditioner”) an output signal of the NCO (fig. 1, NCDFO 28) with a function of a drive frequency associated with the MEMS (as previously modified by Hayner for claim 1) gyroscope (fig. 1, gyro 10) ([0014], [0019]-[0020], [0061]; see fig. 1).  

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White in view of previously of record Hayner, factual evidence previously cited Rober, and in further view of previously cited Buhmann et al (US 20120200326 A1; hereafter “Buhmann”).

Regarding claim 19, which depends on claim 18, as best understood,
 
 White teaches wherein the frequency to digital converter (fig. 1, PLL 24) comprises a phase detector (phase detector a part of stage of driver 26 of PLL), a loop filter (loop filter as part of stage of driver 26 of PLL), and the numerically controlled oscillator (fig. 1, NCDFO 28) configured to estimate the sense resonant frequency of the sense signal ([0014], [0019]-[0020], [0061]; see fig. 1; Abstract “digital dual frequency oscillator generates the sinusoidal”; [0012] “digital phase locked loop comprises an automatic gain control, a 90.degree. phase shifter, a phase detector, a loop filter, and a digital dual frequency oscillator”; [0046] “numerically controlled digital dual frequency oscillator”; further details shown in fig. 2).  
White is silent as to the loop filter of the digital phase locked loop being a digital loop filter.
However, the Examiner took Official Notice that digital loop filters are conventional circuitry. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a conventional digital loop filter for White’s generic loop filter for the expected benefits of decrease in size, reducing supply voltage limitations, and being more customizable.
Furthermore, Buhmann teaches wherein a digital phase locked loop (fig. 3) comprises a phase detector (phase detector 302), a digital loop filter (fig. 3, loop filter 304), and a numerically controlled oscillator (fig. 3, NCO 200) ([0005] “used in the field of sensor systems, for example in micromechanical oscillators or rate-of-rotation sensors”; [0022] “gyroscopic”; [0005] “purely digital PLLs allow particularly space-efficient implementations. The phase detector, loop filter and numerically controlled oscillator (NCO) are constructed from digital logic blocks”; Title “Method and Apparatus for Reducing Signal Edge Jitter in an Output Signal from a Numerically Controlled Oscillator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Buhmann’s digital loop filter for White’s generic loop filter for the motivations as specified above, and/or in addition, or in the alternative thereof, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Buhmann’s specified all digital PLL for White’s digital  PLL for the advantages of being space-efficient and/or for having a digital logic block construction design for ease of construction and interconnections and/or for reducing jitter and/or for further reducing voltage limitations and/or for being fully synthesizable & customizable.

Regarding claim 20, which depends on claim 19,
 
 White as modified (particularly by Hayner) suggests wherein an output of the NCO (fig. 1, NCDFO 28) is modulated (via digital wave form shaping 36) (also called as [0020] “motor control signal conditioner”) with a function of a drive frequency associated with the MEMS (as previously modified by Hayner for claim 19) gyroscope (fig. 1, gyro 10) to generate the output sine wave ([0014], [0019]-[0020], [0061]; see fig. 1).  
  
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White in view of previously of record Hayner, previously cited Buhmann, and in further view of previously cited Forliti et al (US 20140318243 A1; hereafter “Forliti”).
Regarding claim 14 and claim 15, where claim 14 depends on claim 4 and where claim 15 depends on claim 14,
 
 White does not teach (limitation of claim 14): further comprising determining that the sense resonant frequency is invalid via a vibration detection circuit, and (limitation of claim 15) wherein the determining that the sense resonant frequency is invalid via the vibration detection circuit comprises determining with the vibration detection circuit that the output amplitude of the sense signal at the sense peak falls outside of a predetermined amplitude range for normal MEMS gyroscope operation.  
Forliti teaches a method (Title “Gyroscope Shock and Disturbance Detection Circuit”) comprising determining that the sense frequency is invalid via a vibration detection circuit (fig. 3, peak detector 304), and wherein the determining that the sense resonant frequency is invalid via the vibration detection circuit fig. 3, peak detector 304) comprises determining with the vibration detection circuit (fig. 3, peak detector 304) that the output amplitude of the sense signal at the sense peak falls outside of a predetermined amplitude range for normal gyroscope operation ([0044] “The peak detector 304 further detects whether the magnitude of the demodulated gyro output signal exceeds a threshold level V.sub.TH, and generates the corresponding shock flag to alert the host whether an anomalous shock or disturbance situation occurs”).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Forliti’s shock & disturbance detection circuit with White’s system and associated method thereby providing the benefit of detecting shocks and disturbances that indicate an unreliable and unpredictable signal outputted useful for increasing accurate assessments and use of signals, and which further may be used for assessing the state of the sensor and/or for taking countermeasures against the shock and/or disturbance. 



Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White in view of previously of record Hayner, factual evidence previously cited Rober, previously cited Buhmann, and in further view of previously cited Forliti et al (US 20140318243 A1; hereafter “Forliti”).
Regarding claim 28 and claim 29, where claim 28 depends on claim 20 and where claim 29 depends on claim 28,
 
 White does not teach: (limitation of claim 28) further comprising a vibration detection component configured to determine that the sense resonant frequency is invalid due to a determination of a detected vibration, (limitation of claim 29) wherein the determination of a detected vibration comprises a determination that the input amplitude of the sense signal at the sense peak falls outside of a predetermined amplitude range for normal MEMS gyroscope operation.  
Forliti teaches a vibration detection component (fig. 3, peak detector 304) configured to determine that the sense resonant frequency is invalid due to a determination of a detected vibration, wherein the determination of a detected vibration comprises a determination that the input amplitude of the sense signal at the sense peak falls outside of a predetermined amplitude range for normal gyroscope operation (Title “Gyroscope Shock and Disturbance Detection Circuit”; [0044] “The peak detector 304 further detects whether the magnitude of the demodulated gyro output signal exceeds a threshold level V.sub.TH, and generates the corresponding shock flag to alert the host whether an anomalous shock or disturbance situation occurs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Forliti’s shock & disturbance detection circuit with White’s system and associated method thereby providing the benefit of detecting shocks and disturbances that indicate an unreliable and unpredictable signal outputted useful for increasing accurate assessments and use of signals, and which further may be used for assessing the state of the sensor and/or for taking countermeasures against the shock and/or disturbance.  


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White in view of previously of record Hayner, previously cited Buhmann and in further view of previously cited Opris et al (US 20130268227 A1; hereafter “Opris”).
Regarding claim 6 and claim 7, where claim 6 depends on claim 4 and where claim 7 depends on claim 6,
 
 White does not teach: (limitation of claim 6) detecting an output amplitude of the sense signal at a sense peak, and regulating an input amplitude of the input sine wave injected into the MEMS gyroscope based at least in part on the output amplitude of the sense signal at the sense peak, and (limitation of claim 7) wherein the regulating the input amplitude of the input sine wave injected into the MEMS gyroscope comprises controlling gain of the input sine wave injected into the MEMS gyroscope via an automatic gain control loop.  

    PNG
    media_image5.png
    631
    487
    media_image5.png
    Greyscale

Opris teaches a method (Title “MEMS DEVICE AUTOMATIC-GAIN CONTROL LOOP FOR MECHANICAL AMPLITUDE DRIVE”) comprising detecting (via peak detector 141) an output amplitude of a sense signal at a sense peak; and
 regulating an input amplitude of an input oscillating wave injected into the MEMS gyroscope (fig. 1, MEMS gyroscope 102) based at least in part on the output amplitude of the sense signal at the sense peak ([0009]),
 wherein the regulating the input amplitude of the input oscillating wave injected into the MEMS gyroscope (fig. 1, MEMS gyroscope 102) comprises controlling gain (via gain 142) of the input wave injected into the MEMS gyroscope via an automatic gain control loop (see feedback loop 143) ([0008] “The present inventors have recognized automatic gain control (AGC) apparatus and methods for driving a proof mass to oscillate with a stable amplitude at a resonant frequency of the proof mass”) .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Opris’ MEMS gyro AGC having amplitude detection with White’s method thereby providing a more specialized circuit with the expected benefit of better stabilizing oscillation amplitude and therefore further increasing accuracy of White’s sensor and corresponding method.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited White in view of previously of record Hayner, factual evidence previously cited Rober, previously cited Buhmann, and in further view of previously cited Opris et al (US 20130268227 A1; hereafter “Opris”).
Regarding claim 21 and claim 22, where claim 21 depends on claim 18 and where claim 22 depends on claim 21,
 
 White does not teach: (limitation of claim 21) further comprising: an amplitude regulation component configured to detect an input amplitude of the sense signal at the sense peak and configured to regulate an output amplitude of the output sine wave injected into the MEMS gyroscope based at least in part on the input amplitude of the sense signal at the sense peak, (limitation of claim 22) wherein the amplitude regulation component comprises an automatic gain control loop configured to control gain of the output sine wave injected into the MEMS gyroscope.  
Opris teaches an amplitude regulation component (see analog peak detection 141, gain 142, loop compensation 144, with feedback loop 143) configured to detect an input amplitude of the sense signal at the sense peak (via peak detector 141) ([0009]) and configured to regulate an output amplitude of the output wave injected into the MEMS gyroscope (fig. 1, MEMS gyroscope 102) based at least in part on the input amplitude of the sense signal at the sense peak, wherein the amplitude regulation component comprises an automatic gain control loop configured to control gain (see gain 142) of the output wave injected into the MEMS gyroscope (fig. 1, MEMS gyroscope 102) (Title “MEMS DEVICE AUTOMATIC-GAIN CONTROL LOOP FOR MECHANICAL AMPLITUDE DRIVE”;  [0008] “The present inventors have recognized automatic gain control (AGC) apparatus and methods for driving a proof mass to oscillate with a stable amplitude at a resonant frequency of the proof mass”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Opris’ MEMS gyro AGC having amplitude detection with White’s method and associated system thereby providing a more specialized circuit with the expected benefit of better stabilizing oscillation amplitude and therefore further increasing accuracy of White’s sensor and corresponding method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes in particular: 
US 20160003618 A1 Title “FREQUENCY READOUT GYROSCOPE”;
 MEMS gyroscope; frequency-to-digital converter 180, A conventional analog PLL can be used to demodulate FM
US 20190145773 A1 Title “A SECONDARY SENSE LOOP WITH FORCE FEEDBACK CAPABILITY; sense loop for a MEMS gyroscope; loop filter (112) defines dynamics of a digital phase locked loop (PLL); direct digital synthesizer circuitry DDS (103), also known as a numerically controlled oscillator (NCO), see fig. 2
US 20160084654 A1 Title “FULLY BALANCED MICRO-MACHINED INERTIAL SENSOR”; MEMS gyroscope, pickoff electrodes P, PLL  70 including NCO 72, see fig. 24
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856